NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 21-30160
                                                     21-30161
                Plaintiff-Appellee,
                                                D.C. Nos. 4:20-cr-06021-SAB-1
 v.                                                       4:20-cr-06029-SAB-4

ALEJANDRO LEON,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Stanley A. Bastian, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Alejandro Leon appeals from the district

court’s judgments and challenges his guilty-plea convictions and aggregate 160-

month sentence for being a felon in possession of a firearm and ammunition, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and conspiracy to provide



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prohibited objects to an inmate and being an inmate in possession of a prohibited

object, in violation of 18 U.S.C. §§ 371, 1791. Pursuant to Anders v. California,

386 U.S. 738 (1967), Leon’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record in these

consolidated appeals. We have provided Leon the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Leon waived his right to appeal his convictions and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver with respect to

Appeal No. 21-30161. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009). We accordingly dismiss this appeal. See id. at 988. However, we remand

Appeal No. 21-30160 for the district court to reduce to the statutory maximum of

three years the supervised release term imposed for the felon-in-possession

conviction. See 18 U.S.C. § 3583(b)(2); see also Watson, 582 F.3d at 977 (appeal

waiver does not bar challenge to an illegal sentence).

         Counsel’s motion to withdraw is GRANTED.

         Appeal No. 21-30161 DISMISSED; Appeal No. 21-30160 REMANDED

with instructions.




                                          2                          21-30160 & 21-30161